Citation Nr: 1622370	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  15-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD); and if so, whether the claim may be granted.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to effective date earlier than July 18, 2011, for the grants of service connection for diabetes mellitus, coronary artery disease with myocardial infarction status post artery bypass graft surgery, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from December 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in February 2013, May 2013, and October 2014 of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1   (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the request to reopen previously denied claim of service connection for PTSD, has been recharacterized as a request to reopen previously denied claim of service connection for an acquired psychiatric disability, to include PTSD.

The Board also notes that in January 2016, the RO reduced the disability evaluation for the Veteran's coronary artery disease with myocardial infarction status post artery bypass graft surgery from 30 percent to 10 percent effective April 1, 2016.  In February 2016, within one year of the notice of the rating decision, the Veteran timely filed a Notice of Disagreement (NOD) regarding the issue.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue one is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, however, in response to the Veteran's NOD, in March 2016, the RO issued a letter acknowledging the NOD and explaining the different appeal options.  As the RO has acknowledged receipt of the NOD, and has indeed undertaken further development of the issue, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Veteran's representative request a hearing before a Decision Review Officer (DRO).  Such hearing was scheduled for January 7, 2016.  Two days prior to the hearing, VA received a letter from the Veteran's representative requesting the hearing be rescheduled.  On January 11, 2016 VA received a letter from the Veteran's representative requesting that the hearing be rescheduled for either January 19, 2016 or January 20, 2016.  

Although clearly past the requested dates, there is no indication in the record that any steps have been taken to address this request for a rescheduled hearing, and the DRO hearing request has not been withdrawn.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a hearing before a DRO at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




